Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 5 and 6 are objected to because of the following informalities:  
Claim 1: Grammatical error in lines 4-5: “..when the inner drum rotating to a fixed drainage position..”. The suggested change is: “..when the inner drum is rotated to a fixed drainage position..”
Claim 1: Grammatical error in line 9: “..after the inner drum rotating to the fixed..”. The suggested change is: “..after the inner drum is rotated to the fixed..”
Claim 5: Grammatical error in line 2: “..opening mechanism of valve core..”. The suggested change is: “..opening mechanism of the valve core..”
Claim 6: Grammatical error in line 4: “..the valve and the electromagnet are in a coaxial direction..”. The suggested change is: “..the valve and the electromagnet are disposed in a coaxial direction..”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kabeya et al. (US5152159).
Regarding claim 1, Kabeya et al. teaches a draining structure of a washing machine (see abstract), wherein an inner drum 17 is installed in a housing 11 of the washing machine, a drain port 23 is arranged on the inner drum 17, and a drain valve 24 is installed at the drain port 23, a positioning and locking mechanism (see control device 77) for locking the inner drum 17 when the inner drum is rotated to a fixed drainage position is provided on the washing machine, and an opening mechanism 29 of a valve core 25 for opening the drain valve 24 after the inner drum 17 is rotated to the fixed drainage position is provided on the washing machine, the drain valve 24 is opened after the inner drum 17 rotates to the fixed drainage position to discharge water in the inner drum 17 (see figures 1-7, column 4, lines 5-20, column 8, lines 17-34, column 8, lines 62-column 9, line 18, column 10, lines 2-11, column 11, lines 1-16).
Regarding claim 12, Kabeya et al. teaches the limitations of claim 1. Kabeya et al. also teaches in figure 2 and column 11, lines 1-16, that a water collecting tank 12 is correspondingly arranged outside the drain port 23 of the inner drum 17, and a bottom of the water collecting tank 12 communicates with a drain pipe 16 of the washing machine, the water collecting tank collects and discharges the water discharged through the drain port 23 of the inner drum 17.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kabeya et al. (US5152159) as applied to claim 1 and further in view of Yao (CN104452184A).
Regarding claim 2, Kabeya et al. teaches the limitations of claim 1. Kabeya et al. teaches in figures 1-2 that the drain port 23 is arranged at an outer periphery of a rear end of the inner drum 17. Kabeya et al. does not teach that the inner drum is tapered with a smaller diameter at a front end and a larger diameter at a rear end. Yao teaches a washing machine (see abstract) and that the diameter of the inner drum may be tapered so as to have a smaller diameter at a 
Regarding claim 11, Kabeya et al. and Yao together teach the limitations of claim 2. Kabeya et al. teaches in figures 1-2 that the rear end of the inner drum 17 is installed on an inner drum support 12, the inner drum support 12 is installed in the housing 11 of the washing machine via a damping support rod 13.
Regarding claim 13, Kabeya et al. and Yao together teach the limitations of claim 2. Kabeya et al. also teaches in figure 2 and column 11, lines 1-16, that a water collecting tank 12 is correspondingly arranged outside the drain port 23 of the inner drum 17, and a bottom of the water collecting tank 12 communicates with a drain pipe 16 of the washing machine, the water collecting tank collects and discharges the water discharged through the drain port 23 of the inner drum 17.

Claims 2-11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kabeya et al. (US5152159) as applied to claim 1 and further in view of Kim et al. (US20130036774).
Regarding claims 2-3, Kabeya et al. teaches the limitations of claim 1. Kabeya et al. teaches in figures 1-2 that the drain port 23 is arranged at an outer periphery of a rear end of the inner 
Regarding claims 4 and 11, Kabeya et al. and Kim et al. together teach the limitations of claim 2. Kabeya et al. teaches in figures 1-2 that the rear end of the inner drum 17 is installed on an inner drum support 12, the inner drum support 12 is installed in the housing 11 of the washing machine via a damping support rod 13 and the opening mechanism 29 of the valve core 25 is installed on the inner drum support 12. Kim et al. also teaches in figure 2, paragraph [0033] that the rear end of the inner drum 30 is installed on a bearing housing 100 (reads on inner drum 
Regarding claim 5, Kabeya et al. and Kim et al. together teach the limitations of claim 4. Kabeya et al. teaches in figure 1 and column 7, lines 3-8, column 11, lines 1-16 that the opening mechanism 29 of the valve core 25 comprises a stepping motor 36 installed on the inner drum support 12, an output end of the stepping motor 36 is fixedly and coaxially connected with a rotating wheel 37, an outer periphery of the rotating wheel 37 is hinged to one end of a connecting rod 32, and another end of the connecting rod 32 passes through a limiting hole 30 formed in the inner drum support 12 and moves telescopically in a direction of the drain valve 24 to push the valve core 25 to move towards the inside of the inner drum 17 to open the drain valve 24 for drainage. 
Regarding claim 6, Kabeya et al. and Kim et al. together teach the limitations of claim 4. Kabeya et al. does not teach that the opening mechanism of the valve core comprises an electromagnet. Kim et al. teaches in figure 4 and paragraphs [0042]-[0043] that the opening mechanism 93 of the valve core 91a, 91b comprises an electromagnet (see solenoid) installed on the inner drum support 100, and the electromagnet is arranged corresponding to the drain valve 91; the drain valve 91 and the electromagnet are disposed in a coaxial direction when the inner drum 30 rotates to the fixed drainage position; the valve core 91a, 91b of the drain valve 91 is provided 
Regarding claims 7, 13-14, Kabeya et al. and Kim et al. together teach the limitations of claims 2-4. Kabeya et al. also teaches in figure 2 and column 11, lines 1-16, that a water collecting tank 12 is correspondingly arranged outside the drain port 23 of the inner drum 17, and a bottom of the water collecting tank 12 communicates with a drain pipe 16 of the washing machine, the water collecting tank collects and discharges the water discharged through the drain port 23 of the inner drum 17. Kim et al. also teaches in figure 1 that a water collecting tank 40 is correspondingly arranged outside the drain port 30c of the inner drum 30, and a bottom of the water collecting tank 40 communicates with a drain pipe 73 of the washing machine, the water collecting tank 40 collects and discharges the water discharged through the drain port 30c of the inner drum 30.
Regarding claims 8-9, Kabeya et al. and Kim et al. together teach the limitations of claim 7. Kabeya et al. teaches in figures 1-2 that the drain port 23 is disposed at an outer periphery of the inner drum 17 bottom; when the inner drum 17 is at the fixed drainage position, the drain port 23 is at a lowest position of the inner drum 17, water in the inner drum 17 converges toward the drain port 23 and flows out through the drain port 23 opened by the drain valve 24, 
Regarding claim 10, Kabeya et al. and Kim et al. together teach the limitations of claim 9. Kim et al. also teaches in figure 1 that the water collecting tank 40 is installed on the inner drum support 100.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINSAE B AYALEW whose telephone number is (571)270-0256.  The examiner can normally be reached on Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TINSAE B AYALEW/EXAMINER, Art Unit 1711